DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 6/30/2022. Claims 1-8 and 10-11 are pending in the application. Claim 9 is cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. US 2011/0299798 A1 previously cited in view of Archibald et al. US 6,126,975.
With regards to claims 1 and 2, Coulson discloses a packaging bag comprising:
a resin sheet forming (para. 0021) an outermost surface 16/17 of the packaging bag and forming a powder holding area, the resin sheet having gas barrier properties (Para. 0024) which is formed in a bag shape having an opening (at end 14/ or end 12; Para. 0014),
an incision 30 (slit; Para. 0017; lines 1-2 and 21-32) and having a length of 0.5 mm or less (0.1 mm or less; claim 2) being provided in the resin sheet so as to penetrate through the resin sheet in a thickness direction thereof,
wherein air present in the packaging bag together with some water-absorbent resin powder can be released to the outside of the packaging bag through the incision.
Coulson discloses the packaging bag can hold granulated type products; therefore, it is capable of packaging water-absorbent resin powder having a mass median particle size of 150 µm or more and the holding area is capable of holding water-absorbent resin powder.
Coulson discloses a slit on the outermost surface of the packaging bag but it does not specifically disclose the slit directly communicates with the holding area.
However, Archibald (Figs. 2-4) teaches that it was known in the art to have a scoring pore 42 that directly communicates with the holding area of the packaging bag.
The inventions of Coulson and Archibald are both drawn to the field of containers (packaging bags) that are capable of holding items such as powdered and granulated articles. Each container (packaging bag) includes a resin film and an opening to allow air to escape the bag. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slit in Coulson by having the slit directly communicate with the holding area as taught by Archibald for the purposes of allowing the air to escape from the area of the bag that holds the powdered and granulated articles.

With regards to claims 3 and 6, Coulson discloses the incision 30 is provided at a position distant from an outer peripheral edge in a plan view of the packaging bag. (Fig. 1)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. US 2011/0299798 A1 previously cited in view of Archibald et al. US 6,126,975 further in view of Fujita et al. US 2015/0284249 A1 previously cited and further in view of Kerry et al. US 4,681,228.
With regards to claims 7-8, Coulson in view of Archibald discloses a package composed of the packaging bag according to claim 6 having a holding area that can hold granulated products but it does not specifically disclose water-absorbent resin powder packaged with in the holding area of the packaging bag; and
an outer bag formed of (Kraft paper; claim 7)/ (flexible container; claim 8) with gas permeability and storing the package.
However, Fujita teaches that it was known in the art to have water-absorbent resin powder packaged in a holding area of a packaging bag 20 (Para. 0029).
The inventions of Coulson and Fujita are both drawn to the field of containers that are capable of holding items such as various granulated products. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging bag in Coulson by providing a water-absorbent resin powder as taught by Fujita for the purposes of providing alternative products to be held in the packaging bag.
	Coulson does not specifically disclose an outer bag formed of (Kraft paper; claim 7)/ (flexible container; claim 8) with gas permeability and storing of the package.
	However, Kerry teaches that it was known in the art to have an outer bag 2 formed of Kraft paper (flexible container) with gas permeability and storing of the package. (Col 1:61-62 and 2:26-32)
The inventions of Coulson and Kerry are both drawn to the field of containers that are capable of holding items such as various granular products. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging bag in Coulson by providing an outer bag formed of Kraft paper (flexible container) with gas permeability and storing of the package as taught by Kerry for the purposes of providing alternative ways of transporting the packaged bag.

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. The Applicant argues Coulson has a hermetic seal and combining the teaching of Archibald, would negate the hermetic seal that is required by Coulson, the Examiner respectfully disagrees. Archibald teaches in (Col 6:47-64) a self-sealing of the pores to prevent the escape of the article, therefore it would not negate the hermetic seal that is required by Coulson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736